

113 HR 3977 IH: School Choice Education Savings Account Act of 2014
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3977IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2014Mr. Salmon introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow 529 tuition programs with respect to elementary and secondary education expenses.1.Short titleThis Act may be cited as the School Choice Education Savings Account Act of 2014.2. 529 programs for elementary and secondary education expenses(a)In generalParagraph (3) of section 529(e) of the Internal Revenue Code of 1986 is amended—(1)by redesignating subparagraph (B) as subparagraph (C),(2)by striking Qualified higher education expenses and all that follows through The term qualified higher education expenses means— and inserting the following:Qualified education expenses.—(A)In generalThe term qualified education expenses means—(i)qualified higher education expenses, and(ii)qualified elementary and secondary education expenses.(B)Qualified higher education expensesThe term qualified higher education expenses means, and(3)by adding at the end the following new subparagraphs:(D)Qualified elementary and secondary education expenses(i)expenses for tuition, fees, academic tutoring, special needs services in the case of a special needs beneficiary, books, supplies, and other equipment which are incurred in connection with the enrollment or attendance of the designated beneficiary of the trust as an elementary or secondary school student at a public, private, or religious school,(ii)expenses for room and board, uniforms, transportation, and supplementary items and services (including extended day programs) which are required or provided by a public, private, or religious school in connection with such enrollment or attendance, and(iii)expenses for the purchase of any computer technology or equipment (as defined in section 170(e)(6)(F)(i)) or Internet access and related services, if such technology, equipment, or services are to be used by the beneficiary and the beneficiary's family during any of the years the beneficiary is in school.Clause (iii) shall not include expenses for computer software designed for sports, games, or hobbies unless the software is predominantly educational in nature.(E)SchoolThe term school means any school which provides elementary education or secondary education (kindergarten through grade 12), as determined under State law. Such a school shall be treated as an eligible educational institution for purposes of subsection (b)..(b)Conforming amendmentsSection 529 of such Code is amended by striking qualified higher education each place it appears in subsections (b) and (c) and inserting qualified education.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.